DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 16, 19-20, 22-23, 27-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law (US 9017385 B1).
Regarding claim 10, Law teaches a facet joint replacement device (see Fig, 7A-7C) comprising: 
a housing (130) defining a first opening and a first internal space, wherein the internal space has a diameter that is larger than the opening (labelled diagram of Fig. 7C ); 
a first rod (16’) slidingly engaged with the first opening, the first rod including an internal end portion disposed within the internal space and comprising a head with a head diameter greater than a diameter of other portions of the first rod (see labelled diagram of Fig. 7C below), the first rod also 
a second rod (16’) affixed to and extending from the housing opposite the first opening (note that the second rod is enclosed by the housing and not capable of slipping out, and therefore the two are movably affixed).
Regarding claim 11, Law teaches the facet joint replacement device of claim 10, wherein the first rod and the second rod can be compressed toward each other such that a portion of the external end portion of the first rod enters the internal space (see compression towards each other within the internal space in Fig. 7A).
Regarding claim 16, Law teaches the facet joint replacement device of claim 10, further comprising an elastic element (150, 154) disposed within the internal space, wherein the elastic element is disposed between the head and the opening (see Col. 8, ll. 26-32 And Fig. 7A, expressing that the inserts are capable of sustaining flexion and extension, and Col. 2, ll. 3-8, which states the general use of elastomers in the application).
Regarding claim 19, Law teaches the facet joint replacement device of claim 16, wherein the elastic element is coupled to the head (see how the two sit together in the housing, holding them snugly in place and thereby coupling them to each other).
Regarding claim 20, Law teaches the facet joint replacement device of claim 10, wherein an internal diameter of the internal space decreases as the housing extends away from a horizontal axis of the housing, and wherein the head is sized such that resistance to movement between the head and the housing increases as the head moves along the decreasing diameter of the internal space (see opening 142 in Fig. 7A, which is smaller in diameter than the maximum diameter of the housing at its center).
Regarding claim 22, Law teaches a facet joint replacement device (see Fig, 7A-7C) comprising: 

an insert (150, 154) defining a second opening and a second internal space, wherein the insert is configured to be disposed within the first internal space (see Col. 8, ll. 54-62); 

    PNG
    media_image1.png
    441
    657
    media_image1.png
    Greyscale

a first rod (16’) slidingly engaged with the first opening along the longitudinal axis, the first rod including an internal end portion disposed within the second internal space and comprising a head with a head diameter greater than a diameter of other portions of the first rod (see labelled diagram of Fig. 7C above), the first rod also comprising an external end portion disposed outside of the first internal space (see Fig. 7A and Para. 51); and 
a second rod (16’) affixed to and extending from the housing opposite the first opening (note that the second rod is enclosed by the housing and not capable of slipping out, and therefore the two are movably affixed).
Regarding claim 23, Law teaches the facet joint replacement device of claim 22, wherein the first rod (16’) and the second rod (16’) can be compressed toward each other such that a portion of the external end portion of the first rod enters the first internal space or the second internal space (see compression towards each other within the internal space in Fig. 7A).
Regarding claim 27, Law teaches the facet joint replacement device of claim 22, wherein the housing is arced along the longitudinal axis (see circular arc of housing in Fig. 7B, noting that the design has a longitudinal curve by way of its circular cross section).
Regarding claim 28, Law teaches the facet joint replacement device of claim 27, wherein the insert is arced along the longitudinal axis (see circular arc of insert in Fig. 7C, noting that the design has a longitudinal curve by way of its circular cross section).
Regarding claim 29, Law teaches the facet joint replacement device of claim 22, wherein the insert is an elastic element (see Col. 8, ll. 26-32 And Fig. 7A, expressing that the inserts are capable of sustaining flexion and extension, and Col. 2, ll. 3-8, which states the general use of elastomers in the application).

    PNG
    media_image2.png
    494
    526
    media_image2.png
    Greyscale

Regarding claim 31, Law teaches the facet joint replacement device of claim 22, wherein an internal diameter of the insert (150, 154) decreases as the insert extends away from a horizontal axis of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 103 as being anticipated by Law (US 9017385 B1) in view Hsu et al. (US 20130078027) (hereon referred to as Hsu).
Law teaches a facet joint replacement device (see Fig. 7A), comprising: 
a housing (130) defining an opening, 
an internal space, and 
a first channel that is open to the internal space without breaking through an outer wall of the housing (see labelled diagram of Fig. 7C below),
and a second channel that is open to the internal space without breaking through the outer wall of the housing (see labelled diagram of Fig. 7C below);
a first rod (16’) slidingly engaged with the opening, the first rod including an internal end portion disposed within the internal space and an external end portion disposed outside of the internal space, 
a second rod (16’) affixed to and extending from the housing opposite the opening (note that the second rod is enclosed by the housing and not capable of slipping out, and therefore the two are movably affixed) (claim 1),

    PNG
    media_image3.png
    501
    642
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    855
    664
    media_image4.png
    Greyscale

wherein the first rod and the second rod can be compressed toward each other such that a portion of the external end portion of the first rod enters the internal space (note that the two rods are configured such that they may be biased inwards, increasing the amount of external rod disposed in the chamber) (claim 2),
further comprising an elastic element (150) disposed within the internal space (see Col. 8, ll. 26-32 And Fig. 7A, expressing that the inserts are capable of sustaining flexion and extension, and Col. 2, ll. 3-8, which states the general use of elastomers in the application) (claim 8), however fails to teach a second projection extending from the internal end portion and disposed within the second channel (claim 1), the first rod being limited in rotation around its longitudinal axis by the projection disposed in the channel (claim 4).

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second channel of Law to have the rail as taught by Hsu, and to furthermore have two protrusions on the corresponding rod as taught by Hsu (claim 1), as this would prevent unwanted rotation of the rod relative to the housing while still allowing for longitudinal movement (claim 4).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 9017385 B1) in view of Hsu (US 20130078027) as applied to claim 1 above, and further in view of Krishna et al. (US 20060265074 A1)
Law teaches the facet joint replacement device of claim 6, wherein the housing is arced along a longitudinal axis (see Fig. 7c, noting that the design has a longitudinal curve by way of its circular cross section) (claim 7), however fails to teach the housing having an ovular cross-sectional shape and the opening is ovular (claim 6).
Krishna teaches an alternative embodiment, which discloses a facet joint replacement device (see Fig. 49), comprising: a housing (122) and a first rod (114) slidingly engaged with the opening to the housing, wherein the housing is taught to be ovular in cross section, having a likewise ovular opening (see Para. [0169), as this would allow for a limited and controlled rotation of the male member within the female member.) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular housing of Law to be ovular as taught by Krishna (see Para. .
Claims 14, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Law as applied to claims 10 and 22 above, and further in view of Krishna (US 20060265074 A1).
Law teaches a facet joint replacement device (see Fig, 7A-7C) comprising: a housing (130), an insert (150, 154), a first rod (16’), and a second rod (16’), wherein the rods may or may not be ovular (see Col. 5, ll. 30-36), wherein the housing is arced along a longitudinal axis (see circular arc in Fig. 7B, noting that the design has a longitudinal curve by way of its circular cross section) (claim 15), however fails to teach the housing having an ovular cross-sectional shape (claims 14 and 26).
Krishna teaches a facet joint replacement device (see Fig. 49), comprising: a housing (122) and a first rod (114) slidingly engaged with the opening to the housing, wherein the housing is taught to be ovular in cross section (see Para. [0169), as this would allow for a limited and controlled rotation of the male member within the female member.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular housing of Law to be ovular as taught by Krishna (see Para. [0169]), as this would allow or a more secure configuration, limiting rotation of the rod when inserted in the housing (see Para. [0168]). 

Response to Arguments
Applicant’s arguments with respect to claim 1, filed 09/10/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See above.
09/10/2021 regarding independent claims 10 and 22, and subsequently all of the claims dependent thereon, have been fully considered but they are not persuasive.
Applicant amended claims 10 and 22 to say that the second rod is “affixed to and extending from” the housing. This requirement is satisfied by the initial rejection set forth, however, because both of the rods inserted into the housing taught by Law are affixed to the said housing, which is obvious by the mere fact that the rods are held within the housing and do not slide out. Furthermore, applicant’s claim amendment does not require that the second rod be integrally fixed to the housing, or welded, or any other limitation that would specify that the two are formed as one piece, as opposed to being movably connected or fixed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773